Title: 31st.
From: Adams, John Quincy
To: 


       At about 10 in the morning I cross’d the river with Mr. B. Jarvis and found his brother Charles at Brooklyn. We went from thence to Jamaica which is 12 miles from the ferry. It is a beautiful island though the soil is very sandy. After dining at the Tavern we went to Church, where we saw Mr. Harrison, Miss S. Sears. Mr. and Mrs. Smith and Mr. and Mrs. Bordieu. After Church we went to a Mr. Ogden’s, where, Miss Jarvis lives: she is very fair but Miss Ogden is a beauty. I went with Messrs. Jarvis to see the Mother and Sisters of Coll. Smith who is now in London, Secretary to the Legation. There are five or six young Ladies in the family, one only of which is handsome. Her name is Sally. Mrs. Smith has had Letters from her Son dated as late as the 30th. of May.
       We return’d from thence to Mr. Ogden’s, and remain’d there about half an hour. Mr. C. Jarvis and I then return’d in the shay to the ferry. His brother remain’d all night at Jamaica. It was past nine in the evening when we got to the ferry, and it was then so late, that none of the ferrymen would carry us over. We lodg’d at a tavern in Brooklyn.
      